NO. 12-21-00167-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

ANDREW WARNER,                                            §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT AT LAW

ERICA NAJERA,
APPELLEE                                                  §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Andrew Warner appeals from a judgment signed on
August 31, 2021. Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been
filed at the time the appeal was perfected, i.e., September 30, 2021. On October 5, this Court
requested that Appellant file a docketing statement within ten days if he had not already done so.
Appellant did not file the docketing statement as requested.
         On October 22, the Clerk of this Court issued a second notice advising Appellant that the
docketing statement was past due.              The notice further provided that unless the docketing
statement was filed on or before November 1, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3. The date for filing the docketing
statement has passed, and Appellant has not complied with the Court’s request.
         Because Appellant failed, after notice, to comply with Rule 32.1, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c) (after giving ten days’ notice, appellate court may dismiss appeal
because appellant failed to comply with a requirement of the appellate rules, a court order, or a
notice from the clerk requiring a response or other action within a specified time).
Opinion delivered November 3, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 3, 2021


                                         NO. 12-21-00167-CV


                                        ANDREW WARNER,
                                            Appellant
                                               V.
                                         ERICA NAJERA,
                                            Appellee


                                Appeal from the County Court at Law
                     of Anderson County, Texas (Tr.Ct.No. CCL-21-17376)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.